Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are now pending in the application under prosecution and have been reexamined.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive.

The action immediately subsequent to the filing of an RCE with a submission and fee under 37 CFR 1.114  may be made final only if the conditions set forth in MPEP § 706.07(b) are met.
It would not be proper to make final a first Office action immediately after the filing of an RCE if the first Office action includes a new ground of rejection. See MPEP § 1207.03 for a discussion of what may constitute a new ground of rejection.

In this case the rejection repeats the double patenting rejection of the claims made on the Non-Final Office Action dated 08/13/2021 and on Final Office Action dated 12/02/2021, with the applicant, in response to both Office Rejection, reserving the right to file a terminal disclaimer (if necessary) after the prior art rejection have been withdrawn (See Applicant’s arguments/response dated 08/09/2021, 12/06/2021, and 12/15/2021).
On 01/27/2022, the examiner initiated a call to the applicant and requested a Terminal Disclaimer in order to overcome the only outstanding rejection, as the prior art rejection had been withdrawn. The applicant, in response requested that an Office Action be mailed (See record of the examiner’s interview dated 01/31/2022.

Claim 1 of the patent requires “sending a request  and receiving, via a meta-flash translation layer (meta-FTL), the request for checking for a number of free blocks in a NAND chip”. While claim 1 of the application does not require the sending and receiving of the request, both the patented claim 1 and claim 1 of the application require “… using a meta-FTL to create a compatible range of blocks for a type of a feature and a flash characteristic of a translation table if a number of free blocks are available in the NAND chip. Clearly both claim 1 
Other features of the claims are outlined as the comparison charts show below. Clearly claims 1-17 at issue are not identical, they are not patentably distinct from claims 1-20 of US Patent 10,642,497 because claims 1-20 of the patent would anticipated claims 1-17 of the application.
Claim 2 of the application corresponds to claim 14 of the patent, and is addressed below. 
Claim 3 of the application corresponds to claim 19 of the patent, and is addressed below.
Claim 4-17 are addressed below, as:
Claim 4 of the application corresponds to claim 2 of the patent;
Claim 5 of the application corresponds to claim 3 of the patent;
Claim 6 of the application corresponds to claim 4 of the patent;
Claim 7 of the application corresponds to claim 17 of the patent;
Claim 8 of the application corresponds to claim 4 of the patent;
Claim 9 of the application corresponds to claim 5 of the patent;
Claim 10 of the application corresponds to claim 6 of the patent;
Claim 11 of the application corresponds to claim 7 of the patent;
Claim 12 of the application corresponds to claim 8 of the patent;
Claim 13 of the application corresponds to claim 12 of the patent;

Claim 15 of the application corresponds to claim 13 of the patent;
Claim 16 of the application corresponds to claim 10 of the patent;
Claim 17 of the application corresponds to claim 12 of the patent;

In all, the double patenting rejection is maintained and updated below. Although the rejection is maintained ad repeated below, the instant Office Rejection is being made non-final, as the previous Office Action, although addressed all claims 1-17, mistakenly states that Claims 1-3 are rejected on the ground of nonstatutory double patenting. All Claim 1-17 are addressed below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent 10,642,497. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of Patent Application 10,642,497 anticipate claims 1-3 of the instant application, as exemplified below:

Claim 1 (10,642,497)
Claim 1 (Application)
A computer-implemented flash translation layer method, the method comprising:
     sending a request with a type of feature and a flash characteristic of a translation table for a Solid-State disk; receiving, via a meta-flash translation layer (meta-FTL), the request and checking for a number of free blocks in a NAND chip;
    performing a virtualization of the meta-flash translation layer by: instantiating a range in the NAND chip comprising the number of free blocks using the meta-FTL to create a compatible range of blocks for the type of feature and the flash characteristic of the translation table if the checking returns a confirmation that the number of free blocks is available; and
     instantiating a second range in the NAND chip comprising a second number of free blocks using the meta-FTL to create a second 
     dynamically programming data on the fly based on an input requirement of the request into the range and the second range, wherein the type of feature comprises a first type of feature, wherein the second type of feature comprises a different feature than the first type of feature, and wherein the meta-flash translation layer comprises a plurality of data structures.







     performing a virtualization of a meta-flash translation layer by: instantiating a range in a NAND chip comprising the number of free blocks using a meta-FTL to create a compatible range of blocks for a type of a feature and a flash characteristic of a translation table if a number of free blocks are available in the NAND chip; and

     instantiating a second range in the NAND chip comprising a second number of free blocks using the meta-FTL to create a second 
     dynamically programming data on the fly based on an input requirement of a request into the range and the second range.

    sending a request with a type of feature and a flash characteristic of a translation table for the Solid-State disk; receiving, via a 
    performing a virtualization of the meta-flash translation layer by: instantiating a range in the NAND chip comprising the number of free blocks using the meta-FTL to create a compatible range of blocks for the type of feature and the flash characteristic of the translation table if the checking returns a confirmation that the number of free blocks is available; and
      instantiating a second range in the NAND chip comprising a second number of free blocks using the meta-FTL to create a second compatible range of blocks for a second type of feature and a second flash characteristic of the translation table; and
     dynamically programming data on the fly based on an input requirement of the request into the range and the second range, wherein the type of feature comprises a first 







     performing a virtualization of a meta-flash translation layer by: instantiating a range in a NAND chip comprising the number of free blocks using a meta-FTL to create a compatible range of blocks for a type of a feature and a flash characteristic of a translation table if a number of free blocks are available in the NAND chip; and

     instantiating a second range in the NAND chip comprising a second number of free blocks using the meta-FTL to create a second compatible range of blocks for a second type of feature and a second flash characteristic of the translation table; and
    dynamically programming data on the fly based on an input requirement of a request into the range and the second range.

     send a request with a type of feature and a flash characteristic of a translation table for a Solid-State disk; receive, via a meta-flash translation layer (meta-FTL) the request and checking for a number of free blocks in a NAND chip;
  performing a virtualization of the meta-flash translation layer by: instantiating a range in the NAND chip comprising the number of free blocks using the meta-FTL to create a compatible range of blocks for the type of feature and the flash characteristic of the translation table if the checking returns a 
     instantiating a second range in the NAND chip comprising a second number of free blocks using the meta-FTL to create a second compatible range of blocks for a second type of feature and a second flash characteristic of the translation table; and
dynamically program data on the fly based on an input requirement of the request into the range and the second range, wherein the type of feature comprises a first type of feature, wherein the second type of feature comprises a different feature than the first type of feature, and wherein the meta-flash translation layer comprises a plurality of data structures.

     





    performing a virtualization of a meta-flash translation layer by: instantiating a range in a NAND chip comprising the number of free blocks using a meta-FTL to create a compatible range of blocks for a type of a feature and a flash characteristic of a 

   
  instantiating a second range in the NAND chip comprising a second number of free blocks using the meta-FTL to create a second compatible range of blocks for a second type of feature and a second flash characteristic of the translation table; and
dynamically programming data on the fly based on an input requirement of a request into the range and the second range.


2. The computer-implemented method of claim 1, further comprising allocating the instantiated range in the NAND chip for an operation request of an operating system.
4. The computer-implemented flash translation layer method of claim 1, further comprising allocating the instantiated range 

5. The computer-implemented flash translation layer method of claim 4, wherein the allocating allocates the instantiated range using pre-programed software code for the operation request of the type of feature.
4. The computer-implemented method of claim 1, wherein the instantiating creates the instantiated range in the NAND chip as a partitioned segment of a total number of blocks of the NAND chip.
6. The computer-implemented flash translation layer method of claim 1, wherein the instantiating creates the instantiated range in the NAND chip as a partitioned segment of a total number of blocks of the NAND chip.
17. The computer-program product of claim 14, wherein the instantiating creates the instantiated range in the NAND chip as a partitioned segment of a total number of blocks of the NAND chip.
7. The computer-implemented flash translation layer method of claim 4, wherein the instantiating creates the instantiated range in the NAND chip as a partitioned segment of a total number of blocks of the NAND chip.
4. The computer-implemented method of claim 1, wherein the instantiating creates the instantiated range in the NAND chip as a 


9. The computer-implemented flash translation layer method of claim 6, wherein the second range comprises a second partitioned segment of the total number of blocks of the NAND chip.
6. The computer-implemented method of claim 5, wherein the partitioned segment and the second partitioned segment comprise a different type of flash characteristic.
10. The computer-implemented flash translation layer method of claim 9, wherein the partitioned segment and the second partitioned segment comprise a different type of flash characteristic.
7. The computer-implemented method of claim 1, wherein the flash characteristic of the translation table comprises a format for a mapping function of the NAND chip.
11. The computer-implemented flash translation layer method of claim 1, wherein the flash characteristic of the translation table comprises a format for a mapping function of the NAND chip.
8. The computer-implemented method of claim 1, implemented in a cloud-computing environment.
12. The computer-implemented flash translation layer method of claim 1, implemented in a cloud-computing environment

13. The computer-implemented flash translation layer method of claim 1, wherein the type of feature in the range is a different type of feature from the second type of feature in the second range.
11. The computer-implemented method of claim 1, wherein the first range in the NAND chip and the second range in the NAND chip are allocated for a different function performed by an operating system.
14. The computer-implemented flash translation layer method of claim 1, wherein the instantiated range includes multiple areas carved out with different properties.
13. The computer-implemented method of claim 1, further comprising instantiating a third range in the NAND chip comprising a third number of free blocks using the meta-FTL to create a third compatible range of blocks for a third type of feature and a third flash characteristic of the translation table, wherein the flash characteristic and the second flash characteristic include a same flash characteristic, and wherein the second flash characteristic and the third flash 

10. The computer-implemented method of claim 1, wherein the first range in the NAND chip and the second range in the NAND chip are allocated for a request from an operating system.
16. The computer-implemented flash translation layer method of claim 1, wherein, after instantiating the range, the range includes free space such that the blocks can be allocated for a request from an operating system.
12. The computer-implemented method of claim 1, wherein the type of feature and the second type of feature are based on a desired type of function for the range and the second range in the NAND chip.
17. (New) The computer-implemented flash translation layer method of claim 1, wherein the range in the NAND chip comprising the number of free blocks is created for a format of a request based on the type of the feature.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136